Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claim 1, drawn to a manufacturing method for a pressed component.
Group II, Claim 2, drawn to a press apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
The special technical feature of Group I is the first and second processes of pressing, which result in the formation of a pressed component having an elongated top plate, a wall 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Catherine Voisinet on 03/07/2022 a provisional election was made without traverse to prosecute the invention of Group I, Claim 1.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 2 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “a sharp curve portion having a smaller radius of curvature that at both sides of the sharp curve portion in the top plate length direction” in lines 4-5 is unclear. Is this meant to say that the sharp curve portion of the wall has a smaller radius of curvature than the portions of the wall on either side of the sharp curve portion, or that the central part of the sharp curve portion has a smaller radius of curvature than the outer ends of the sharp curved portion?
Further, the limitation “the opposite side to the top plate side” in lines 6-7 and 10 does not have sufficient antecedent basis in the claim, as a “top plate side” has not been positively recited, and its scope is unclear because it could refer to either the side of the wall at which the top plate is connected, or the direction in which the top plate extends relative to the wall. For examination purposes, this limitation will be interpreted to be equivalent to “an opposite side to the top plate as viewed from an upper side of the top plate,” recited in lines 3-4 of the claim. Additionally, in lines 9-10, the scope of the limitation “a plate thickness direction of the wall toward the opposite side to the top plate side” is not clear because this limitation has already been recited in lines 6-7.
Lastly, the scope of the limitation “an angle of a corner…progressively increases or decreases at respective portions from one end to another end along the length direction” in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al., hereinafter Tanaka (US 2013/0239645).
Regarding Claim 1, Tanaka discloses (Figures 1 and 3-6) a manufacturing method for a pressed component (L-shaped product 10) including an elongated top plate (top wall 12), a wall (outside wall 16) having one end connected to a short direction end portion of the top plate, that curves with a convex shape bowing toward an opposite side to the top plate as viewed from an upper side of the top plate, and that includes a sharp curve portion (see Annotated Figure 1 below) having a smaller radius of curvature than at both sides of the sharp curve portion in the top plate length direction (clearly seen in Figure 1), and a flange (outside flange 20) that is connected to another end of the wall and that extends in a plate thickness direction of the wall toward the opposite side to the top plate side, the manufacturing method comprising: a first process of pressing (shown in Figure 3; [0012] lines 2-9) to form an 

    PNG
    media_image1.png
    574
    420
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    684
    428
    media_image2.png
    Greyscale

Tanaka Annotated Figures 1 and 6

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725